Citation Nr: 0201533	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  94-49 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for ligamentous 
instability of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and from January 1991 to April 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Historically, a March 1973 rating action granted service 
connection for residuals of an injury of the left knee with 
arthritis and assigned a 10 percent disability evaluation, 
both effective August 4, 1971.  On appeal, an August 1973 
Board decision denied an earlier effective date for service 
connection for the left knee disorder (noting that a May 1969 
RO denial of service connection had not been appealed and did 
not contain clear and unmistakable error) and also denied an 
evaluation in excess of 10 percent for that disorder.  

A November 1975 rating action also denied an evaluation in 
excess of 10 percent for the left knee disorder.  The 
September 1994 rating action denied service connection for a 
neurological disorder and hypertension, and determined that a 
disability rating in excess of 10 percent for the left knee 
disorder was not warranted.  The veteran testified at the RO 
before a Hearing Officer in February 1995.  

A February 1997 decision of the Board denied service 
connection for a neurological disorder and hypertension and 
remanded the issue of an increased rating for the left knee 
disorder. 

A September 1998 RO decision confirmed and continued the 10 
percent rating for residuals of an injury of the left knee 
with arthritis and also granted service connection for 
chronic medial collateral ligament sprain with laxity and 
assigned a 10 percent evaluation.  

Although a December 1999 statement of the case (SOC) 
addressed entitlement to pension benefits, that claim was 
withdrawn by the veteran's service representative in January 
2000.  

A February 2001 Board decision remanded the case to provide 
the veteran an opportunity to testify before a traveling 
member of the Board (which was done on September 11, 2001).  
The February 2001 Board decision noted that the veteran was 
applying to reopen the claims for service connection for 
hypertension and for a neurological disorder and those 
matters were referred to the RO for initial consideration.  
At the September 11, 2001 hearing, the veteran and his 
representative again affirmed a desire to reopen those claims 
(see page 2 of the transcript of that hearing).  However, the 
RO has still not adjudicated whether the claims for service 
connection for hypertension and for a neurological disorder 
can be reopened.  Thus, those matters are again referred to 
the RO for initial consideration and adjudication.  

Also, at the September 11, 2001 hearing the veteran's service 
representative stated that the veteran had a left ankle 
disability, for which he wore a left ankle brace, which was 
"intertwined" with the service-connected left knee disorder 
(page 6 of the transcript of that hearing).  Thus, it appears 
that service connection for a left ankle disorder is being 
claimed.  This matter is also referred to the RO for initial 
consideration.  


FINDINGS OF FACTS

1.  There is radiological evidence of arthritis in the 
veteran's left knee and he experiences pain in the left knee 
on motion but he does not have a compensable degree of 
limitation of motion of motion of the left knee.  

2.  Laxity and crepitus of the left knee are present, but 
more than slight impairment of the left knee has not been 
shown.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent is not warranted 
for service-connected arthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003-5260 and 
5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-
98 (Aug. 14, 1998).  

2.  An evaluation in excess of 10 percent is not warranted 
for service-connected ligamentous instability of the left 
knee.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.14, 4.21, Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA. 

Although the RO did not formally readjudicated this case 
after the VCAA and enabling regulations became effective, a 
review of the record reveals that all appropriate development 
has been accomplished.  All relevant facts have been properly 
developed.  

The SOC and supplemental SOCs advised the veteran of the 
pertinent law and regulations as well as the bases for the 
decision in this case.  Also, by reciting the applicable law 
and regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

Testimony was given at an RO hearing in February 1995 and 
before the undersigned member of the Board in September 2001.  
The report of a 1997 VA examination is associated with the 
file and provides sufficient information to rate the 
disability in accordance with the applicable rating codes.  
Further, by letter dated March 29, 2001 the RO notified the 
veteran of the requirements of the VCAA and what was needed 
for the veteran to prevail.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or is not 
obtainable.  The record on appeal indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claims.  See VCAA 114 Stat. 
2097, § 5103A(a)(2) (West Supp. 2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.").  Accordingly, the RO has met its notification and 
duty to assist obligations in the development of this case 
under the VCAA and the applicable regulations.  



Background

VA examination in March 1973 X-rays revealed minimal 
arthritic changes of the veteran's left knee.  VA X-rays in 
August 1973 revealed possible minimal medial joint space 
narrowing of the left knee.  

On VA examination in November 1974 the veteran was unable to 
fully squat due to left knee discomfort and a left knee X-ray 
was normal.  The diagnoses were chondromalacia patella of the 
left knee and hypertrophic arthritis of the left knee not 
found. 

VA examination in November 1975 revealed, in part, a 
superficial scar on the medial aspect of the left knee.  X-
rays on VA neurology examination in December 1993 revealed 
minimal osteophytosis along the tibial spines with minimal 
medial joint space narrowing, all consistent with mild 
degenerative joint disease (DJD).  

Private clinical records in October 1992 reflect that the 
veteran had had problems with his balance since sustaining 
burns in 1979, which had gotten worse since a postservice 
motor vehicular accident in 1992.  In June 1993 it was noted 
that he had had more problems walking and standing as a 
result of which he had to use a cane.  

On file is a May 1994 notice of an award of Social Security 
disability benefits.  

Dr. Mayer reported in December 1994 that the veteran's motor 
difficulties had progressive worsened and he now fell 
frequently.  He had used a cane for the last 2 years.  He 
walked with a broad-based gait and could not stand well with 
his feet together.  

At an RO hearing in February 1995 the veteran testified that 
he used a cane as an ambulatory aid as a result of both his 
generalized neurological disorder and his left knee disorder 
(page 8 of that transcript).  He used a brace on both knees 
to prevent hyperextension of the knees (pages 9 and 10).  He 
had occasional left knee aching but more often in cold and 
damp weather (page 11).  He could fully extend his left knee 
(page 12) and could, carefully, climb stairs that had a rail 
(page 13).  

A private magnetic resonance imaging (MRI) in July 1995 
revealed the veteran's menisci and cartilage of the left knee 
appeared to be intact.   The impression was a Grade III 
sprain of the medial collateral ligament.  

An August 1995 private clinical record reveals that later in 
July 1995 the veteran sustained a right tibial fracture and 
also twisted his left knee.  An MRI revealed a grade III 
sprain of the medial collateral ligament and there was some 
laxity of that ligament on examination.  He was given a knee 
immobilizer and an Ace bandage.  Now, 2 weeks after the 
injury, he was to maintain use of the knee immobilizer with 
very gentle range of motion.  In September 1995 he was 
advised to use a double upright brace to hold his knee 
straight to prevent further injury.  In November 1995 it was 
noted that for many months he had had pain, swelling, and 
discomfort in the left knee.  He was advised to undergo 
physical therapy.  

On VA examination in July 1997 the veteran complained of 
having left knee arthralgia on weight-bearing and on walking 
at about 2 to 3 week intervals.  His past postservice burns 
had included the left upper foreleg and entire thigh which 
had been grafted.  Since a postservice accident in 1992 he 
had had ataxia and weakness of both lower limbs necessitating 
the use of an "Amigo" cart.  He complained of pain or 
aching in the knee when exposed to low thermal conditions, 
e.g., air conditioning.  He indicated that there was a 
tendency for the knee to lock, but this was not observed on 
examination.  When not in the Amigo cart he was mobile but 
held on to "objects to ascend the scale or using the 
examiners cane and is able to transfer short distances for 
what appears to be a paraparesis and ataxia with weakness in 
the lower limbs."  He took 800 mgs. of Motrin twice daily 
for pain.  

On examination the veteran had instability of station due to 
ataxia which was not necessarily affected by his knee.  The 
left knee was not swollen, was not particularly tender, and 
was without effusion.  He had 140 degrees of flexion and full 
extension.  The cruciate and collateral ligaments appeared to 
be taut and there did not appear to be any medial or lateral 
instability.  With difficulty, he was able to support himself 
and to squat slightly during which he had crepitus and 
retropatellar crepitus in the left knee throughout range of 
motion.  There were nonrestrictive scars about the left knee, 
from the proximal foreleg to the thigh, which were not 
binding or tight and did not necessarily interfere with left 
knee motion.  Both lower extremities appeared to be weak and 
there was hyporeflexia in the lower limbs consistent with 
peripheral neuropathy and ataxia.  The diagnoses were DJD of 
the left knee as manifested by "range of movement weight-
bearing crepitus", burn scars of 70 percent of the body area 
with skin grafting which was not restrictive to the knee, and 
neurologic illness with ataxia and impaired sensation with 
weakness of the lower limbs.  The examiner commented that 
there did not appear to be any interference or functional 
loss with passive range of motion in the knee nor in normal 
excursion but, rather, in strength, speed, coordination, and 
endurance, primarily from his underlying neurologic 
condition.  

VA outpatient treatment records from 1996 to 1998 reflect 
treatment and evaluation for systemic neurological symptoms, 
including weakness of the lower limbs, as well as complaints 
of knee pain.  In April 1998 the veteran had patellofemoral 
crepitus and mild effusion of the left knee.  X-rays of his 
knees in August 1998 revealed low-grade osteoarthritis of the 
knees.  In April 1999 left knee flexion was to 120 degrees 
and there was positive medial joint line tenderness and 
McMurray's sign.  It was noted that he had received an 
injection in his left knee at the time of his last visit 
without any improvement.  In May 1999 he was instructed in a 
home exercise program (HEP) for both knees due to bilateral 
lower extremity weakness.  In July 1999 it was noted that he 
complained of buckling of the left knee but, also, that he 
could ride a bicycle 3 miles daily and walked several times a 
day.  In December 1999 he had some effusion of the left knee 
but range of motion was from full extension to 120 degrees of 
flexion.  His anterior collateral ligament was insufficient 
but not unstable.  In May 2000 he complained of left knee 
pain and on examination there was mild effusion but good 
range of motion.  In December 2000 it was noted that he had 
fallen in October 2000 and had felt a "pop" in his left 
knee and he was now unable to bear weight due to pain and 
instability.  Past injections of analgesics had not provided 
help.  On examination his cruciate and collateral ligaments 
were stable and there was no effusion but there was joint 
line tenderness.  An MRI revealed no tear of the anterior 
cruciate ligament but there were degenerative menisceal 
scars.  An arthroscopy was recommended but the veteran 
declined to undergo such a procedure at that time.  

The veteran testified at the September 11, 2001 hearing that 
he received VA treatment for his left knee (page 3) and that 
it had been recommended that he have a left knee replacement 
(page 4).  He wore a left knee brace all of the time and 
could use a walker to prevent falling when not in his scooter 
(page 4).  He took Motrin, aspirin, and Tylenol for constant 
left knee pain (page 5).  His representative stated that he 
had left knee swelling (page 6).  The veteran further 
testified that he kept his left knee straight because it felt 
more comfortable in that position and that he constantly wore 
"leggings" prescribed by VA to keep down the swelling (page 
7 and 8).  

At that hearing the veteran submitted additional evidence 
into the record with a written waiver of initial 
consideration of that evidence by the RO.  That evidence 
included a list of 7 medications that the veteran took daily, 
including Aspirin, Ibuprofen, and Tylenol.  A statement from 
the veteran's minister indicated that the veteran's condition 
had deteriorated in recent years such that he was unable to 
hold a job.  Also received were two statements from 
physicians addressing the veteran's neurological and other 
disorders but not his left knee.  A private clinical record 
of May 2001 reflects that the veteran complained of left knee 
pain and that taking Percocet provided good results.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will consider all DCs relevant to rating disability 
of the knees.  These are 38 C.F.R. § 4.71a, DCs 5256, 5257, 
5258, 5260, 5261, 5262, and 5263.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003 for degenerative 
arthritis require consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Ratings for ankylosis of a knee under DC 5256 provide for a 
minimum 30 percent evaluation for favorable ankylosis in an 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees; 40 percent is warranted for ankylosis 
in flexion between 10 degrees and 20degrees; 50 percent is 
warranted for ankylosis in flexion between 20 degrees and 45 
degrees; and a 60 percent rating is warranted for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  VAOGCPREC 23-97.  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98.  

Under DC 5258, a 20 percent evaluation, the highest and only 
rating under that DC, is assigned where there is a dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259 but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Under DC 5263 genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
documented) warrants a maximum rating of 10 percent.  

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).  

Analysis

Left Knee Arthritis

Radiological studies have confirmed the presence of arthritis 
in the veteran's left knee and those findings are clinically 
consistent with the veteran's subjective complaint of pain.  
However, repeated examinations have not disclosed that the 
veteran has a compensable degree of limitation of flexion and 
also establish that he has full extension of the left knee.  

The veteran testified that a VA physician had recommended a 
left knee replacement.  However, the evidence shows that only 
an arthroscopic procedure was recommended, which he declined, 
and not a left knee replacement.  Indeed, the radiological 
evidence does not indicate that he had more than, at most, 
mild DJD.  Similarly, there is no ankylosis of the left knee 
and there has never been any fracture affecting the left 
knee, although he has had a fracture affecting his 
nonservice-connected right knee.  

Left Knee Ligamentous Instability

The record establishes that the veteran's left knee 
disability is manifested by crepitus and laxity.  These 
symptoms are not more than mild in degree and warrant no more 
than a 10 percent rating under DC 5257.  Also, he has never 
had any surgery, including any excision of a semilunar 
cartilage, of the left knee and the residual scarring on the 
left knee is from a post service burn and is also 
nonrestrictive.  

While it is true that the veteran now wears a left knee 
brace, it must also be noted that he wears a brace on both 
knees and not just the left knee.  Although the veteran has 
attempted to infer that it is the service-connected left knee 
disorder that has required his use of a brace, the clinical 
evidence if otherwise clear that he wears a brace on each 
knee due to weakness of both lower limbs and that this 
weakness is the result of a nonservice-connected neurological 
disorder.  

Extraschedular Rating

The Board has considered whether the service-connected 
disabilities of the left knee warrant an extraschedular 
evaluation.  However, the clinical presentation of the 
veteran's service-connected disabilities is neither so 
unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  The record, 
moreover, does not reflect frequent periods of 
hospitalization due to these disabilities or interference 
with employment to a greater degree that that contemplated by 
the regular schedular standards, which are based on average 
impairment of employment. 

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected left knee disabilities.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for arthritis of the left knee is denied.  

An increased rating for ligamentous instability of the left 
knee is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

